                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 KEVIN RYAN,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-782-JD-MGG

 QUALITY CORRECTIONAL CARE, LLC,
 and DR. TCHETTCHAT,

                     Defendants.

                                   OPINION AND ORDER

       Kevin Ryan, a pretrial detainee at the LaPorte County Jail, filed an amended

complaint without a lawyer. “A document filed pro se is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

       Ryan alleges Dr. Tchetthcat cancelled his medications in May 2019 without

examining him or individually reviewing his medical condition. Ryan alleges he suffers

from depression, anxiety, sleeplessness, suicidal ideations, and physical pain from

sciatic nerve damage. He alleges Dr. Tchetthcat is the physician at the jail, but refuses to

see or treat him for these conditions. “In evaluating the constitutionality of conditions
or restrictions of pretrial detention . . . the proper inquiry is whether those conditions

amount to punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535 (1979). “[I]n the

absence of an expressed intent to punish, a pretrial detainee can nevertheless prevail by

showing that the actions are not ‘rationally related to a legitimate nonpunitive

governmental purpose’ or that the actions ‘appear excessive in relation to that

purpose.’” Kingsley v. Hendrickson, 576 U.S. __, __; 135 S.Ct. 2466, 2473 (2015) (quoting

Bell). Here, Ryan has stated a claim against Dr. Tchetthcat for violating his Fourteenth

Amendment rights.

       Ryan also alleges Quality Correctional Care, LLC, has a policy or practice of

cancelling inmate medications without an individual medical review by a physician. He

alleges his medications were cancelled in May 2019 as a result. “[A] private corporation

is not vicariously liable under § 1983 for its employees’ deprivations of others’ civil

rights.” Johnson v. Dossey, 515 F.3d 778, 782 (7th Cir. 2008). However, a private company

performing a state function can be held liable to the same extent as a state actor under

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978). Rice v. Corr. Med.

Servs., 675 F.3d 650, 675 (7th Cir. 2012). Pursuant to Monell, 436 U.S. 658 (1978), such

claims can be brought for injuries caused by their policies, practices, or customs. Here,

Ryan has stated a claim against Quality Correctional Care, LLC, for violating his

Fourteenth Amendment rights.

       Finally, Ryan is trying to sue the LaPorte County Jail for various conditions at the

jail. However, the jail is a building. It is not a suable entity. Smith v. Knox County Jail, 666

F.3d 1037, 1040 (7th Cir. 2012). Therefore, he cannot state a claim against the Jail.


                                               2
Moreover, his allegations about the conditions at the jail are unrelated to his medical

claims. “[U]nrelated claims against different defendants belong in different suits . . ..”

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). See also Owens v. Evans, 878 F.3d 559,

566 (7th Cir. 2017). Therefore the LaPorte County Jail must be dismissed.

       For these reasons, the court:

       (1) GRANTS Kevin Ryan leave to proceed against Dr. Tchetthcat for

compensatory and punitive damages for cancelling his medications in May 2019

without examining him or individually reviewing his medical condition in violation the

Fourteenth Amendment because doing so was not rationally related to a legitimate

nonpunitive governmental purpose or was excessive in relation to a legitimate purpose;

       (2) GRANTS Kevin Ryan leave to proceed against Dr. Tchetthcat for

compensatory and punitive damages for refusing to examine or treat him for

depression, anxiety, sleeplessness, suicidal ideations, or physical pain from sciatic nerve

damage in violation the Fourteenth Amendment because doing so was not rationally

related to a legitimate nonpunitive governmental purpose or was excessive in relation

to a legitimate purpose;

       (3) GRANTS Kevin Ryan leave to proceed against Quality Correctional Care,

LLC, for compensatory and punitive damages for enforcing a policy or practice in May

2019 which resulted the cancellation of his medications without an individual medical

review by a physician in violation of the Fourteenth Amendment;

       (4) DISMISSES all other claims;

       (5) DISMISSES LaPorte County Jail;


                                              3
      (6) DIRECTS the clerk and the United States Marshals Service, as required by 28

U.S.C. § 1915(d), to issue and serve process with a copy of this order and the Amended

Complaint (ECF 7) on Dr. Tchetthcat at the LaPorte County Jail and Quality

Correctional Care, LLC, at 12900 N. Meridian St., Suite 140, Carmel, IN 46032; and

      (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Dr. Tchetthcat and Quality

Correctional Care, LLC, to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been

granted leave to proceed in this screening order.

      SO ORDERED on October 30, 2019


                                                    /s/ JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            4
